ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_04_EN.txt. SEPARATE OPINION OF JUDGE DILLARD

I agree with the decision and operative clauses of the Opinion. I am
prompted to add a separate opinion only because in some respects the
reasons which have led me to agree do not coincide with those revealed in
the Opinion. As will appear, this separate opinion is concerned less with
an analysis of facts than with matters of emphasis and with certain
theoretical considerations bearing on one of the two principal questions
addressed to the Court.

* *

I agree with the view that the Court should respond to the request and
is competent to do so. The only element of doubt, in my mind, attaches to
the meaning to be ascribed to Article 96 (2) of the Charter. Read literally
it might well invite some question as to whether the “activities” of the
Committee on Applications fall within the originally intended scope of
that Article. The Opinion has dealt with this matter in detail and while I
believe its analysis can be fortified by certain canons of construction I see
no need to elaborate upon them.

In short, it seems clear to me that the opinion is requested by an
authorized organ of the United Nations on legal questions arising within
the scope of its activities and that the two questions fall within the terms
and scope of Article 11 of the Statute of the United Nations Administra-
tive Tribunal. The competence of the Court thus derives from Article 96
(2) of the Charter and Article 65 of its Statute read in conjunction with
Article 11 of the Statute of the United Nations Administrative Tribunal.

Under the settled jurisprudence of the Court a request for an advisory
opinion should be complied with unless compelling reasons dictate other-
wise. This flows from the relationship of the Court to the United Nations
in performing its role as the principal judicial organ of the United Nations.
Compelling reasons for refusing would, of course, exist if responding to
the request would entail a weakening of the integrity of the judicial
process.

Under the permissive terms of Article 65 of its Statute, this determina-
tion falls exclusively within the province of the Court and should be
diligently preserved. Despite the expression of numerous doubts con-
cerning the impact of the proceedings provided for in Article 11, especially
as they may impinge on the need for preserving equality between the
parties, there is not, in my view, a sufficiently compelling reason for

68
231 APPLICATION FOF REVIEW (SEP. OP. DILLARD)

refusing the request in the present proceedings. At the same time it is
important that the Opinion of the Court should not be considered as
setting in motion a potential weakening of the judicial process. For this
reason, the Court has appropriately sounded a cautionary note, as was
done in the Unesco case, by stressing that its decision is strictly confined
to the circumstances of the present proceedings and should not be
construed as involving any other aspects of the review procedures
provided for in Article 11.

1 now turn to the specific problems embraced in the two questions
addressed to the Court.
%
* *

After more than five years of devoted efforts in the service of the United
Nations, principally on behalf of the United Nations Development
Programme, the applicant found himself without a job. He attributes this,
at least in part, to faulty conduct on the part of the United Nations
Development Programme in failing to live up to an obligation it had
undertaken. The United Nations Administrative Tribunal found that
there had been fault, awarded applicant six months’ net base salary and
in so doing reversed a prior decision by the respondent. Applicant’s
contention before this Court is thus, not that the Tribunal’s judgement
failed to vindicate his complaint, but that it failed sufficiently to do so.
In support of this contention he reads the Judgement of the United
Nations Administrative Tribunal as having failed to consider fully all of
his 17 pleas and to support its conclusions with adequate reasoning.
This failure, he asserts, is evident from an analysis of the Judgement and
is reflected in the “woefully inadequate” remedies it provided.

A conscientious probing of all the matters in the elaborate dossier
supplied the Court on behalf of both the applicant and the respondent
might lead a sympathetic reader to the conclusion that the applicant’s
contract should have been renewed by UNDP or that a new assignment
should have been made available—that is to say, that any power of
discretion in the matter should have been exercised in his favour. His
services under admittedly hardship conditions in Yemen led to certain im-
proving changes in that area and at no time was he charged with perform-
ing in an unsatisfactory manner. Indeed the attempts by UNDP to find
him another assignment are inconsistent with the notion that he was in-
capable of discharging his duties in a satisfactory manner. These con-
siderations might have even reinforced an asserted legal right to renewal
which, under appropriate circumstances and if properly raised, would
have changed the entire complexion of his case, including the amount of
compensation justly due in the event renewal was not granted or a new
assignment not foundi.

1 The relevance of this seemingly digressive point will be alluded to later in connec-
tion with applicant’s “principal contention”.

69
232 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

The fact that the applicant was employed under a fixed-term contract
does not automatically exclude the possibility of a legal right to renewal.
This conclusion can be abundantly demonstrated by the manner in which
this Court has interpreted such contracts and by the jurisprudence of the
United Nations Administrative Tribunal. Such a legal right can be
grounded on the reasonable expectations aroused by implicit as well as
explicit assurances that a renewal is to be granted or may be expected.
Much, of course, depends on the nature and scope of the assurance and
the context in which it was made in light of all the circumstances of the
casel.

In his application to the United Nations Administrative Tribunal
applicant requested the Tribunal to order the respondent to restore him
to the status quo ante prevailing in May 1969 by extending his fixed-term
appointment for a further two years beyond 31 December 1969. He did
not, however, allege or attempt to demonstrate that he was possessed of
an acquired legal right to a renewal of his contract, a fact to which the
Judgement itself called attention in paragraph IT. The point is important
because no explicit assurance of such renewal was ever made. Further-
more, the available facts fail to indicate that it might have been implied2.

The commitment which respondent made in its important letter of
22 May 1969 was a limited one and was couched in language cautiously
calculated to dampen rather than stimulate an expectation that its
undertaking to use ‘‘every effort” to “‘secure another assignment” for
applicant would necessarily prove successful. Nevertheless it was a formal
commitment, “‘obviously” implying, as the United Nations Administra-
tive Tribunal Judgement itself stated, ‘“‘an obligation to act in a correct
manner and in good faith” (para. IV). It was the failure to perform this
obligation in a reasonable manner by disseminating “incomplete if not
inaccurate” fact-sheets which constituted the basis for the United Nations

1 It is unnecessary to elaborate on this point in the main body of this Opinion. It was
thoroughly argued by counsel and discussed in the Unesco case U.C.J. Reports 1956,
pp. 90-97), where the facts revealed an explicit assurance, and in many cases before
UNAT where the assurance was implicit.

2 Whether such an assurance might have been implied would depend on an analysis
of all the circumstances of the case. In Dale (Judgement No. 132), the applicant argued
that Yanez (Judgement No. 112) recognizes the possibility of the Tribunal undertaking
an examination of the reasons for a discretionary decision when such decision affects a
right or legitimate expectation of renewal. Respondent had argued that the conclusion
of a new contract was within his discretionary power. Relying on Ydnez he asserted the
Tribunal could not inquire into the reasons or grounds for the decision not to renew the
contract.

The Tribunal, however, following the argument of applicant stated that it must
“consider whether in the circumstances of the case, the Respondent was under an
obligation to renew the Applicant’s contract upon its expiration”. Under the circum-
stances of the case, it assessed Dale’s frustrated expectations in the amount of a one-
year contract.

70
233 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

Administrative Tribunal’s Judgement awarding applicant relief (paras.
VIT and VIII).

The Opinion has addressed itself to the consequences flowing from this
finding of fault with great thoroughness, and in paragraphs 56 and 57 it
sought to demonstrate that a single act, viz., the dissemination of faulty
fact-sheets, was both the cause for the inadequate performance of the
obligation by the respondent and the basis for the claim that the applicant
had suffered injury to his professional reputation and career prospects.
I do not agree. In my view, it does not follow that a single source need
have a single consequence; on the contrary, the damage to reputation and
career prospects is sufficiently distinct to fall in a different category from
that attributable to the failure to act in a correct manner and in good faith
in the effort to secure another assignment for the applicant. Theoretically
at least, the former may have already occurred and may have persisted
even if the latter had been ultimately remedied by the respondent. True,
the method used by the respondent contributed to the injury caused to
the applicant’s professional reputation and career prospects but that is
not to say that the double consequences flowing from it need be linked
together!,

The matter, which involves certain analytical refinements, need not,
however, be pressed since, in my view, the Opinion has correctly con-
cluded that there had been no failure to exercise jurisdiction. As will
appear later, I rest this conclusion not on “‘a single fault and consequence
theory” but on the very narrow scope correctly attributed by the Opinion
to that ground of objection, viz., ‘failure to exercise jurisdiction” vested
in the Tribunal, specified in Article 1} of its Statute and relied upon by the
applicant.

* ES

In the written statements before this Court, applicant’s newly assigned
counsel in a forceful, earnest and even eloquent fashion, attempted to
shift the focus of the argument in order to provide a new perspective on
the case which, allegedly, was insufficiently apprehended by the United
Nations Administrative Tribunal.

The major thrust of this contention as revealed in his last two state-
ments before this Court (December 1972 and January 1973) may be
crisply described as a “‘vendetta”’ or conspiracy charge combined with a
“link” theory. The former is asserted to stem from prejudice on the part
of some of the hierarchy of UNDP and the latter links this prejudice to
the efforts of applicant in “cleaning up the mess in Yemen” and in

1 It should be added that the capacity of the United Nations Administrative Tribunal
to award compensation for injury to professional reputation and career prospects, even
if not mandated by Article 9 of its Statute, is permitted by it. Furthermore the fact that
the damages appropriate to such injury cannot be ascertained with certainty does not
entail the consequence that they are merely speculative. In Higgins (Judgement No. 92)
damages were awarded for mental suffering.

71
234 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

exposing corruption, to the great embarrassment of his superiors. It was
the failure of the United Nations Administrative Tribunal to appreciate
and even investigate the latter and to link it to the former that, in appli-
cant’s view, constituted both a fundamental error in procedure which has
occasioned a failure of justice and a failure to exercise jurisdiction vested
in the Tribunal.

Thus in his corrected statement of December 1972 (para. 122, p. 42)
applicant asserted:

“In other words, the acknowledged failures to maintain Applicant’s
file in fair condition or to make an adequate search for further
employment must be linked to the underlying factual claim of the
Applicant... In a more technical vein, it is the failure of the Adminis-
trative Tribunal to investigate the link between Applicant’s response
to corruption in the Yemen office of the UNDP and the subsequent
treatment of him at Headquarters that constitutes the main basis for an
affirmative response to the two questions put to this Court for an
Advisory Opinion.” (Emphasis added.)

The same note was sounded in his comments of January 1973 (para. 6 at
pp. 6 and 7):

“The failure of the Administrative Tribunal to render appropriate
relief must be understood in relation to this documented refusal of
the UNDP to carry out either the substance or the spirit of the
earlier recommendations of the Joint Appeals Board. In turn, such a
refusal has to be assessed in relation to the underlying failure of the
UNDP to protect Applicant from damages that followed from
assigning him the task of straightening out a situation of undisputed
corruption and dereliction in the Yemen office of UNDP. It is the
magnitude of this inequity in relation to the experience of the
Applicant in seeking some satisfaction for his grievances that is at
the center of his contentions. It is for this reason, also, that it becomes
evident that the relief and reasoning, of the Administrative Tribunal
inits Judgement No. 158 must be understood as ‘woefully inadequate’
that is, to find on the merits so clearly for the Applicant and yet to
grant relief that does not begin to rectify the wrongs inflicted is to
compound the injustice. The Respondent’s statement confuses this
problem by its contention that Applicant’s complaints were directed
toward the inadequacy of the award rather than, as we have made clear,
the link between the findings and the relief, i.e., the essence of the
Judgement itself.” (Emphasis added.)

The respondent’s response to this particular contention submits two
points. The first is simply that it has not been adequately established and
the second is that, in so far as it would have entailed an independent in-
vestigation by the United Nations Administrative Tribunal, the latter
body is neither charged with sucha responsibility nor equipped to handleit.

72
235 APPLICATION FOR REVIEW (SEP. OP, DILLARD)

The applicant, on the contrary, contends that the contention has been
established by a necessary inference flowing from the documented facts!.
Furthermore he asserts that it furnishes the underlying motif for the more
specific pleas addressed to the United Nations Administrative Tribunal
and justifies the contention that each of them should have been considered
in light of the fundamental prejudice animating the actions of UNDP.
So viewed, the gross disproportion between the injury suffered and the
compensation awarded would be seen in proper perspective. This, he
asserts, is particularly true of pleas (d) and (g), which he claims were
summarily dismissed by the Tribunal.

The Opinion has described and analysed this contention in paragraphs
79 through 87. f agree with this analysis as applied to the present case but
am moved to sound a cautionary note.

In my view this particular contention of the applicant is related less to
the facts, though they are obviously important, than to the “perception”
of those facts by the United Nations Administrative Tribunal. It is a
question of the failure of the Tribunal to act not so much as an investi-
gating body but as a body which has been put on notice of the facts and
has failed to react by either drawing the proper inferences from them or
“seeing’’ their relevance to the pleas advanced by the applicant?.

It should be borne in mind that a reviewing body, responding to a request
for an advisory opinion in the exercise of what is presumably a non-appel-
late function, is not strictly confined to the record sent up from below.
As stated in the Unesco case (7.C.J. Reports 1956, p. 87):

“The Court is not confined to an examination of the grounds of
decision expressly invoked by the Tribunal; it must reach its decision
on grounds which it considers decisive with regard to the jurisdiction
of the Tribunal.”

It is submitted that this observation is more compelling when the issue
centres not on the jurisdiction of the Tribunal but on its “failure to exercise
jurisdiction” and when the provisions of Article 11 contemplate that the
Tribunal should conform its Judgement to the opinion of the Court.

| 1 While this contention runs like a thread throughout applicant’s many statements
it is made particularly explicit in Annex 86, para. 147.

2 It is appreciated that one of the difficulties in any review proceeding consists in
determining the line to be drawn between the exercise of non-reviewable discre-
tionary power on the one hand, and the misuse of that power on the other hand.
Occasionally this turns less on the actual facts than on the way they are apprehended
and characterized in light of applicable legal standards. In my view applicant’s major
contention, while not sufficiently established, could not be said to be irrelevant.

73
236 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

Nevertheless there is an obvious limit to the extent to which arguments
advanced de novo can be effectively employed to alter completely the case
as presented before the Tribunal. As previously-noted, applicant’s case
was not rested on the assumption that an acquired right to renewal was in
issue or that the fault attributed to respondent was an invasion of that
right. Furthermore the argument rested largely on inferences from facts
which were not adequately supported by the record. At the theoretical
level the argument also failed adequately to take into account the limited
scope of the two grounds for review embraced in Article 11 of the
Tribunal’s statute which were in issue before the Court. It is to a con-
sideration of these grounds that I now turn.

* *

I agree with the reasoning of the Opinion and its conclusion that the
present proceedings fail to reveal ‘‘a fundamental error in procedure
which has occasioned a failure of justice” (emphasis added).

It might have been supposed that, to avoid redundancy, the italicized
clause qualified in some way the meaning of the antecedent clause and by
so doing extended the range of inquiry into an area inviting an analysis
of complex problems of “‘justice” including concepts of “proportionality”
so much debated since the time of Aristotle. It is abundantly clear from
the legislative history of Article 11, however, that no such consequence
was intended but, on the contrary, that the clause, which does not appear
in the comparable provision of the ILO Administrative Tribunal, was
added merely to reinforce the notion that the error must be a fundamental
one. It is true that the reason supplied to justify the amount of the award
appears to be cryptic, but nevertheless the Judgement was sufficiently
reasoned to avoid the implication of a fundamental error in procedure
within the meaning correctly ascribed to this concept by the Opinion.

*
* *

The meaning and potential application of the second ground of objec-
tion, viz., that the Tribunal ‘has failed to exercise jurisdiction vested in it”
is more difficult to analyse. The Opinion, in paragraph 50, has drawn
from the legislative history of this provision the conclusion that it has a
“comparatively narrow scope, i.e., as concerned essentially with a failure
[of UNAT] to put into operation the jurisdictional powers possessed by
it—rather than with a failure to do justice to the merits on the exercise of
those powers. It is thus concerned with matters of jurisdiction or
competence in their strict sense” (emphasis added).

While I do not think this conclusion is necessarily compelled, inasmuch
as the provision was presumably inserted for the benefit of applicants
rather than the reverse, it is yet, in my view, sufficiently supported by the

74
237 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

legislative history of Article 11 to constitute an authoritative interpreta-
tion of the provision.

So viewed, it may be contrasted with the third ground of possible
objection to a judgement embraced in Article 11 which, while not for-
mally included in the questions put to the Court, may serve to illuminate
the limited scope of those that were so included. Although the meaning
and scope of the third ground must await possible future interpretation,
it yet seems clear, on the face of it, that the contention that the Tribunal
has “erred on a question of law relating to the provision of the Charter
of the United Nations” would not call directly into play the issue of
whether the Tribunal has exceeded its jurisdiction or has failed to
exercise it, but rather that of whether it has correctly applied the law it is
competent to administer. This would appear to require a review of sub-
stantive legal issues, and, as such, to constitute a challenge to the judge-
ment on the merits!.

In striking contrast, the scope of review in the present proceedings, as
previously noted, is strictly confined to a jurisdictional issue even when
the applicable norm is stated to be a failure to exercise jurisdiction. Such
issues are primarily concerned with the proper allocation or distribution
of the power to decide the merits of a controversy in the face of competing
claims to the exercise of such power by another organization or agency.
Only incidentally are they concerned with the merits themselves. It is
precisely this factor, in the absence of competing claims to authority,
which makes a review proceeding directly involving individual rights
appear to be, if not utterly illusory, at least, highly inappropriate. In a
normal case, as in the present one, the individual is obviously less con-
cerned with the power of the tribunal to hear the case, whose jurisdiction
he has himself invoked, than with the way it exercises it. And, even if
substantial equality between the parties is preserved, as was contemplated
by Article 11, a decision on purely jurisdictional grounds is likely to
arouse a feeling of frustration on the part of the individual to the extent
that the merits embraced in his objections remain undetermined by the
reviewing body.

This consequence would be particularly telling if the lower tribunal
could be deemed always to have exercised jurisdiction by the simple
device of listing all pleas, considering some and disposing of all that
remained through the comprehensive and usual formula employed by the
Tribunal that “‘the other requests are rejected’. If one of applicant’s pleas

1 The point is made with admirable clarity and characteristic thoroughness by
Professor Leo Gross in connection with the problem of equality of the parties. Gross,
‘Participation of Individuals in Advisory Opinions before the International Court of
Justice: Questions of Equality Between the Parties”, 52 4.J..L. 16 (1958).

75
238 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

were obscured by being included within the scope of such a formula, how
could he effectively challenge the exercise of jurisdiction by the Tribunal?
By hypothesis, it has assumed jurisdiction over al} pleas; hence none is
neglected. A challenge based on a failure to exercise jurisdiction over a
plea rejected in the collective formula would then invite the curious
contradiction that although the Tribunal had exercised jurisdiction, it had
yet failed to do so. An objection based on this ground would then appear
to be stripped of all decisive legal and practical significance.

The above observation is not intended to imply any criticism of the
Tribunal’s methods in analysing and disposing of the numerous pleas in
the many cases it is called upon to consider and decide. It is merely
intended to direct attention to one of the peculiar difficulties which inhere
in the very concept of a failure to exercise jurisdiction when invoked by
an individual applicant as a ground of objection to the Tribunal’s
judgement.

Considerations of this kind underlie, in my view, the significance and
purport of paragraph 51 of the Opinion. That paragraph makes it abun-
dantly clear that the Administrative Tribunal must have regard to the
substance of the matter and not merely the form; that a mere purported
exercise of jurisdiction is-insufficient and that the Tribunal must in fact
have applied its jurisdictional powers to the determination of the material
issues.

Nevertheless it remains true that this ground of objection concerns only
a failure to put into operation jurisdictional powers “rather than a failure
to do justice to the merits on the exercise of those powers”. This does not
rule out an analysis by the Court to determine whether the judgement
omitted a particular material issue or treated a particular plea in a purely
perfunctory manner. The Opinion has addressed itself to this matter with
manifest thoroughness. It does mean that once it is determined that the
Tribunal has “applied its mind” to the material issues, the Court’s
reviewing role is strictly limited. It is thus apparent that both legally and
practically the scope allowed this ground of objection is so narrowly con-
fined as to leave little, if any, room for the Court to deal with the merits.

This concededly theoretical analysis leads up to an additional aspect
of the Opinion with which I am not in full agreement although I agree
with the conclusions stated in the operative clauses. It concerns the
relationship between an alleged failure to exercise jurisdiction and the
remedies provided by the Judgement.

In the Factory at Chorzéw case, the Permanent Court of International

76
239 APPLICATION FOR REVIEW (SEP. OP, DILLARD)

Justice announced a general principle governing reparation in the fol-
lowing terms:

“The essential principle contained in the actual notion of an illegal
act—a principle which seems to be established by international
practice and in particular by the decisions of arbitral tribunals—
is that reparation must, so far as possible, wipe out all the conse-
quences of the illegal act and re-establish the situation which would,
in all probability, have existed if that act had not been committed.”
(P.C.LJ., Series A, No. 17, p. 47.)

The question therefore arises as to whether a ground of objection
based on “failure to exercise jurisdiction” may be based on an alleged
failure to provide adequate relief. Bearing in mind that the Tribunal will
have normally addressed its mind to the matter, may the “adequacy” of
the compensation awarded in lieu of specific performance be the object
of legitimate challenge?

The reach of this question is obviously important viewed both theo-
retically and practically. In the Opinion (para. 64) the question is located
in the context of the exercise by the Administrative Tribunal of ‘“‘reason-
able discretion’’. It is there stated that “the obvious unreasonableness of
the award could be taken into account in determining whether there had
been a failure to exercise jurisdiction within the meaning given to this
term by the Court in paragraphs 50 and 51 above” (emphasis added). It
will be recalled that this meaning was a very restricted one keyed to the
concept of jurisdiction in the strict sense. The Opinion cautiously indi-
cates that only in an extreme case may it be considered that there had been
a failure to exercise jurisdiction. Its view that such an instance would be
highly exceptional is reinforced by ascribing to the Tribunal a ‘“‘wide
margin of discretion”’ within the broad principle of reparation announced
in the Factory at Chorzow case.

The sluice gate this opens to a possible review may be a narrow one,
nevertheless it permits an opening and in one sense, at least, it appears
inconsistent with the purely “jurisdictional” concept attributed to an
objection based on a failure to exercise jurisdiction. This follows because
it allows the “obvious unreasonableness” of the award to constitute an
independent ground of review distinct from the omission by the Tribunal,
either through inadvertence or design, to address itself to one or more
material issues in the case as indicated in paragraph 511.

1 A measure of support for this approach may be gathered from the structure of the
Statute of the Administrative Tribunal. Paragraph 5 of Art. 11 clearly contemplates the
possibility that an award by the Administrative Tribunal might be excessive and, if so,
a rebate by the person to whom a one-third advance had been made, based on the
award would be required to be made to the extent that the sum advanced exceeds
the amount to which he is entitled “in accordance with the opinion of the Court”.
While the matter is not altogether free from doubt, it would appear that if the
Court is invested with some control over an excessive award, it might, by parity of
reasoning, also have some control over an “‘obviously unreasonable one” running in

77
240 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

In my view an approach more consistent with the antecedent analysis
would compel the conclusion that the amount of the award, in and of
itself, is not sufficient for holding that the Tribunal has gone beyond the
exercise of reasonable discretion and, further, that standing alone it does
not constitute a failure to exercise jurisdiction within the strict, juris-
dictional meaning ascribed to that term. Nevertheless, it is distinctly
relevant in determining whether the Administrative Tribunal has, in fact,
omitted to consider one or more material issues or that it has considered
one or more of them in such a perfunctory manner as to amount to an
omission.

Applied to the present case the argument would be that the amount of
the award indicated that the Tribunal either had not “applied its mind”
to the question of the injury to the applicant’s professional reputation
and career prospects or that the Judgement revealed in paragraph XHI that
it had done so in such a perfunctory manner as to constitute an omission.
This argument would be fortified by the not altogether unreasonable
assertion that while the award could be logically related to the failure to
use reasonable good faith efforts to find applicant another assignment,
it bore no sufficient relation to the damage to his professional reputation
or career prospects.

In my view this is the most plausible single argument which might have
proved effective at the trial level in the present case. The Opinion has
addressed itself to it with great care and the reasons for rejecting it at the
review level need not be repeated in this opinion. As previously indicated I
do not agree entirely with the reasons advanced in so far as they relate to a
“single consequence” approach!. However I agree that the Adminis-
trative Tribunal did address itself to the problem, that its margin of
discretion includes an appreciation of the facts and that the very narrow
scope accorded the concept of a “failure to exercise jurisdiction” leaves
very little room for the Court to say that the Tribunal has failed “‘to put
into operation its jurisdictional powers”. Inasmuch as it has done so, the
conclusion follows that it has not failed to exercise its jurisdiction.

 

the other direction. In other words, paragraph 5 may indicate that a consideration of the
relationship between the findings of the Tribunal and the amount of the award may fall
within the province of this Court on review. However, as indicated, the matter is not
free from doubt and need not be analysed in this opinion. Conceivably an excessive
award might have resulted from the fact that the Tribunal had exceeded its jurisdiction.

It is hardly necessary to add that the Court would, in no instance, be called to define
the exact extent of a “‘failure to exercise jurisdiction’ or to fix the amount of compen-
sation that is appropriate. The latter function falls within the province of those charged
with carrying out the provisions of Art. 11 (3) of the Tribunal’s Statute.

1 Tam impelled to add that I cannot subscribe also to the view expressed in para. 63
of the Opinion that the “circulation among the recipients of the original letters would
have provided specific relief for the harmful effects resulting for the applicant from the
previous circulation of the incomplete fact-sheet”’.

78
241 APPLICATION FOR REVIEW (SEP. OP. DILLARD)

By way of conclusion, I venture to make one additional observation.
The fact that an advisory opinion affects the rights of an individual may
not be sufficient, in itself, to question the propriety of rendering it. It
should be appreciated, however, that when the request for the opinion is
generated by a dispute between two parties and the dispute is not, itself,
keyed to a jurisdictional issue, while, at the same time, a principal ground
for review, relied upon by the applicant, is limited to such an issue, a
certain element of artificiality attends the reviewing process. This, in my
view, is the principal lesson to be drawn from the present request for an
advisory opinion.

(Signed) Hardy C. DILLARD.

79
